DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is responsive to the amendment filed 1/6/2021 for application 16179124.  Claims 1-20 are pending.  Claims 9-10 & 14-20 remain withdrawn.  Claims 1-8 & 11-13 are examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-8 & 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Independent Claim 1, the recitation “a pre-heater positioned… directly upstream of the gas oxygen reduction unit” (3rd and 2nd to last lines) was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the all claimed features to be shown in the drawings but merely states that “conventional features disclosed in the description and claims” should be illustrated in the drawings.  Any conventional features not claimed or disclosed in the description are not required by 37 C.F.R. 1.83(a) to be illustrated in the drawings.  Applicant has no written description support for excluding any structure(s) between the pre-heater and the gas oxygen reduction unit, and since there is no requirement to show non-claimed or non-disclosed conventional features that could be used with the claimed invention, the drawing itself does not provide written description support for excluding any features between the pre-heater and the gas oxygen reduction unit.  Any negative limitation or exclusionary proviso must have basis in the In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). In describing alternative features, the applicant need not articulate advantages or disadvantages of each feature in order to later exclude the alternative features. See Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2163 - § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112(a)  and pre-AIA  35 U.S.C. 112, first paragraph.  See MPEP 2173.05(i).
Dependent claims 2-8 & 11-13 are rejected under 35 U.S.C. 112(a) for their dependence from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 6-8, & 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Laboda 20160305440 in view of Limaye 20110262309.
Regarding Independent Claim 1, Laboda teaches an engine (gas turbine engine; see para. [0017]) comprising: 
a combustion section (Fig. 1, indicated “GAS TURBINE ENGINE FUEL SUPPLY SYSTEM” is connected to a combustor; para. [0024]); and 
a fuel delivery system (indicated “GAS TURBINE ENGINE FUEL SUPPLY SYSTEM”) in fluid communication with the combustion section (via 128) for providing fuel to the combustion section, 
wherein the fuel delivery system comprises a fuel oxygen reduction unit (100) defining a circulation gas flowpath (path connected between 104, 102, 115, 117, 118, 122, 112), and
wherein the fuel oxygen reduction unit comprises: 

Laboda fails to teach a pre-heater positioned in thermal communication with the circulation gas flowpath directly upstream of the gas oxygen reduction unit so as to heat the flow of stripping gas flowing into the gas oxygen reduction unit.
Limaye teaches a catalytic system for providing inert gas in a fuel system (oxygen removed from air; para. [0001]), the system comprising a catalyst (Figs. 1 & 6, reaction zone 3) and a heat exchanger (7).  Limaye further teaches the heat exchanger may be placed upstream, downstream or at the catalyst (see Figs. 1 & 6; paras. [0029]-[0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Laboda’s engine to include a pre-heater positioned in thermal communication with the circulation gas flowpath directly upstream of the gas oxygen reduction unit so as to heat the flow of stripping gas flowing into the gas oxygen reduction unit, as taught by Limaye, in order to modulate the temperature of fluid entering the reaction zone and thereby facilitate control of the catalytic process (Limaye; para. [0028]).
Regarding Dependent Claim 2, Laboda in view of Limaye teaches the invention as claimed and as discussed above for claim 1, and Laboda further teaches a compressor section (inherent to the Brayton cycle of the disclosed gas turbine engine); and wherein the fuel oxygen reduction unit further comprises a makeup gas assembly (valve 114 and engine bleed air line connected to valve 114) in airflow communication with the compressor section of the engine and the circulation gas flowpath upstream of the gas oxygen reduction unit (in communication with the circulation gas flowpath at a position just upstream from 112, and as the engine bleed is air that is bled from the gas turbine engine, it will be in airflow communication with the compressor section).
Dependent Claim 6, Laboda in view of Limaye teaches the invention as claimed and as discussed above for claim 2, and Laboda further teaches the makeup gas assembly is in airflow communication with the circulation gas flowpath at the pre-heater or upstream of the pre-heater (engine bleed air and valve 114 are in communication with circulation gas flowpath upstream of 112 and therefore are also in such communication at the pre-heater discussed for claim 1).
Regarding Dependent Claim 7, Laboda in view of Limaye teaches the invention as claimed and as discussed above for claim 1, and Laboda in view of Limaye further teaches the preheater comprises an electric heater or a heat exchanger (Limaye’s heat exchanger, as discussed for claim 1 above).
Regarding Dependent Claim 8, Laboda in view of Limaye teaches the invention as claimed and as discussed above for claim 1, and Laboda in view of Limaye further teaches the preheater comprises a heat exchanger (Limaye’s heat exchanger, as discussed above for claim 1), wherein the compressor section (inherent to the gas turbine engine) and combustion section of the engine together define at least in part an engine flowpath (inherent to the disclosed gas turbine engine), and wherein the heat exchanger is further in thermal communication with the engine flowpath or an engine system (Laboda in view of Limaye’s heat exchanger, discussed above for claim 1, would be in thermal communication with the engine flowpath via the engine bleed air, which is received at the heat exchanger upstream from the gas oxygen reduction unit 112).
Regarding Dependent Claim 11, Laboda in view of Limaye teaches the invention as claimed and as discussed above for claim 1, and Laboda further teaches the gas oxygen reduction unit is a catalyst (para. [0018]), wherein the fuel oxygen reduction unit further comprises a gas boost pump (102) in airflow communication with the circulation gas flowpath at a location downstream of the catalyst (102 is downstream from 112 via valve 124).
Regarding Dependent Claim 12, Laboda in view of Limaye teaches the invention as claimed and as discussed above for claim 1, and Laboda further teaches the gas oxygen reduction unit is a catalyst (para. [0018]), wherein the fuel oxygen reduction unit further comprises .

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Laboda in view of Limaye, as applied to claim 2 above, and further in view of Schwarz 20170268431.
Regarding Dependent Claim 3, Laboda in view of Limaye teaches the invention as claimed and as discussed above for claim 2, and Laboda further teaches the makeup gas assembly receives the bleed airflow (see Fig. 1).  
Schwarz teaches a gas turbine engine (Fig. 1) having a low pressure compressor (22) and a high pressure compressor (24), and a pneumatic bleed (Fig. 2, bleed 70) which communicates high pressure air discharged from the high pressure compressor to be used in other engine systems (74).
It has been held that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”  KSR International Co. v. Teleflex Inc., et al., 82 USPQ2d 1385, 1395 (2007) (citing United States v. Adams, 383 US 39, 50-51 (1966)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Laboda’s engine to include a low pressure compressor and a high pressure compressor with bleed airflow from the high-pressure compressor being supplied to the makeup gas assembly (as an additional engine system), as taught by Schwarz, because a) the prior art contained a device which differed from the claimed device by the substitution of some components with other components (Laboda’s undisclosed gas turbine engine architecture inherently comprising a compressor section but with an undisclosed number of compressors and providing an engine bleed from an unspecified portion of the compressor 
Regarding Dependent Claim 4, Laboda in view of Limaye further in view of Schwarz teaches the invention as claimed and as discussed above for claim 3, and Schwarz further teaches the high-pressure compressor defines a reference point where an airflow therethrough reaches a reference temperature during operation, wherein the makeup gas assembly is in airflow communication with the high-pressure compressor at the reference point of the high-pressure compressor or downstream of the reference point of the high-pressure compressor, and wherein the reference temperature is greater than or equal to 350 degrees Fahrenheit (400°F or more; para. [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Laboda in view of Limaye further in view of Schwarz such that the high-pressure compressor defines a reference point where an airflow therethrough reaches a reference temperature during operation, wherein the makeup gas assembly is in airflow communication with the high-pressure compressor at the reference point of the high-pressure compressor or downstream of the reference point of the high-pressure compressor, and 
Regarding Dependent Claim 5, Laboda in view of Limaye further in view of Schwarz teaches the invention as claimed and as discussed above for claim 3, and Schwarz further teaches the high-pressure compressor comprises at least four stages (see Fig. 2), and wherein the makeup gas assembly is in airflow communication with the high-pressure compressor at the fourth stage of the high-pressure compressor or downstream of the fourth stage of the high-pressure compressor (by the proposed modification discussed for claim 3, the makeup gas assembly would be in airflow communication with the high pressure compressor downstream of the fourth stage of the high pressure compressor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Laboda in view of Limaye further in view of Schwarz such that he high-pressure compressor comprises at least four stages, and wherein the makeup gas assembly is in airflow communication with the high-pressure compressor at the fourth stage of the high-pressure compressor or downstream of the fourth stage of the high-pressure compressor, for the reasons discussed above for claim 3.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Laboda in view of Limaye, as applied to claim 1 above, and further in view of Winslow 20030111627.
Regarding Dependent Claim 13, Laboda in view of Limaye teaches the invention as claimed and as discussed above for claim 1, and Laboda further teaches the fuel oxygen reduction unit further comprises a makeup gas assembly (including valve 114 and the engine bleed air line connected to valve 114) in airflow communication with the circulation gas flowpath upstream of the gas oxygen reduction unit (line from 114 connects to circulation gas flowpath just upstream from 112), wherein the makeup gas assembly comprises a makeup gas valve (114). 
Laboda in view of Limaye fails to expressly teach the makeup gas valve is a pressure differential valve.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Laboda in view of Limaye’s engine such that the makeup gas valve is a pressure differential valve, as taught by Winslow, in order to reduce leakage when closed while providing stable, controllable, and silent operation (Winslow; para. [0005]).  It is noted that Applicant discloses that the pressure differential valve may be a poppet valve (see specification at para. [0075]) and thus the proposed modification of Laboda in view of Limaye with Winslow is consistent with the scope of the pressure differential valve as disclosed by Applicant.

Response to Arguments
Applicant's arguments filed 1/6/2021 have been fully considered but are moot in light of the new grounds of rejection above.  Specifically, Applicant argues that Laboda (and combinations of prior art therewith) do not teach the pre-heater positioned directly upstream of the gas oxygen reduction unit.  New grounds of rejection over Laboda in view of Limaye are applied above.  Limaye teaches arranging a heat exchanger directly upstream from a catalytic gas oxygen reduction unit, which is similar to Laboda’s disclosed unit 112.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999.  The examiner can normally be reached on Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741